Citation Nr: 1622904	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  12-00 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right upper extremity (elbow) disability. 

2.  Entitlement to service connection for sleep apnea, to include as secondary to residuals of a status-post fracture of the right nasal process.

3.  Entitlement to service connection for an acquired psychiatric disability, to include mood and bipolar disorders, posttraumatic stress disorder (PTSD), and depression, to include as secondary to sleep apnea. 

4.  Entitlement to an increased disability rating in excess of 10 percent for service-connected residuals of a status-post fracture of the right nasal process, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1990 to August 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  By that rating action, the RO, in part, declined to reopen a previously denied claim for service connection for a right upper extremity disability (originally claimed as a broken right arm), and denied service connection for sleep apnea and an acquired psychiatric disability, to include PTSD. The RO also continued a noncompensable disability rating assigned to the service-connected status-post fracture right nasal process.  The Veteran appealed these determinations to the Board.

Although the Veteran had previously appointed the State of Minnesota Department of Veterans Affairs as his representative in the instant appeal, VA Form 21-22, signed by the Veteran in September 2014, reflects that The American Legion (AL) is his current representative.  (See VA Form 21-22, Appointment of Veterans Service Representative As Claimant's Representative, dated and signed by the Veteran in September 2014, uploaded and received to the Veteran's Virtual VA electronic record on September 29, 2014).

In June 2015, the Veteran testified before the undersigned at a video conference hearing conducted via the above RO.  A copy of the hearing transcript is of record.

Regarding the Veteran's claim for an acquired psychiatric disorder, the Board is cognizant of the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  In Clemons, the Court found that the Board had erred in not considering the scope of the veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of chronic PTSD and depression).  Here, as the evidence of record reflects that the Veteran has been diagnosed with mood and bipolar disorders, PTSD and depression, the Board has recharacterized the claim consistent with the holding in Clemons. 

 In additon, as the evidence of record reflects that the Veteran's acquired psychiatric disability, most recently diagnosed as a mood disorder, could possibly have been caused or aggravated by his obstructive sleep apnea, the Board has recharacterized the claim to include this secondary theory of entitlement.  (See VA treatment reports, labeled as "CAPRI" and received into the Veteran's Virtual VA electronic record on October 20, 2014 at page (pg.) 2). 

In September 2015, the Board, in part, reopened the previously denied claim for service connection for a right elbow disability, and remanded the underlying de novo claim, as well as the remaining issues, to the agency of original jurisdiction (AOJ) for additional development.  The requested development has been accomplished and the matters have returned to the Board for further appellate consideration. 

By a January 2016 rating action, the RO granted a 10 percent disability rating to the service-connected residuals of a fracture of the right nasal process, effective December 8, 2010--the date VA received the Veteran's claim for increased compensation for this disability.  Although the 10 percent disability rating is the maximum rating available under the diagnostic criteria used to evaluate the residuals of a fracture of the right nasal process, the Board must consider an extraschedular rating.  As such, the Board has re-characterized the issue as shown on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In March and May 2016, the Board received additional statements from the Veteran, along with private treatment reports reflecting that he had received psychiatric treatment.  On a Due Process Waiver, signed by the Veteran and his representative in March 2016, he waived inial RO consideration of this and all subsequent evidence.  Thus, a remand to have the RO initially consider this evidence in a Supplemental Statement of the Case is not required.  38 C.F.R. § 20.1304 (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for sleep apnea, to include as secondary to service-connected status-post fracture of the right nasal process; entitlement to service connection for an acquired psychiatric disability, to include mood and bipolar disorders, PTSD, depression, to include as secondary to sleep apnea; and, entitlement to an increased disability rating in excess of 10 percent for service-connected status-post fracture of the right nasal process, to include on an extraschedular basis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The evidence of record does not support a nexus between the Veteran's right elbow disabilities, diagnosed as epicondylitis and radial tenosynitis, and his period of military service, to include the in-service findings of post-trauma to the radius with neurapraxias. 



CONCLUSION OF LAW

A right elbow disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006). Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.   

VA's duty to notify was satisfied by letters issued by the RO to the Veteran in December 2010 and February 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also fulfilled its duty to assist.  The RO/AOJ has obtained the Veteran's service treatment and VA and private treatment and examination records. In its remand directives, the Veteran was to be scheduled for a VA examination to clarify the diagnosis (or diagnoses) of any current right elbow disabilities, diagnosed as epicondylitis and radial styloid tenosynitis, and etiological relationship to military service, notably the 1992 in-service trauma of the right arm with neurapraxias.  In December 2015, a VA clinician examined the Veteran and provided an opinion as to the etiology of his right elbow disability.  In January 2016, an Appeals Management Center (AMC) Medical Officer (MO) reviewed the December 2015 VA examiner's opinion and provided an additional opinion as to the etiology of the Veteran's right elbow disability.  (See VA December 2015 VA examination report and January 2016 VA AMC MO's opinion).   

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the December 2015 and January 2016 VA examiners' opinions obtained in this case, when viewed collectively, are more than adequate.  These opinions were predicated on a full understanding of the Veteran's medical history, to include his service treatment records, post-service VA treatment and examination records, consideration of the Veteran's lay assertions, and physical examination (December 2015) and provided a sufficient evidentiary basis upon which to adjudicate the claim for service connection for a right elbow disability.  The December 2015 and January 2016 VA physicians provided answers to the specific medical questions asked by the Board in its September 2015 remand directives, such that the requested development has been completed.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issue of entitlement to service connection for a right elbow disability has been met.

Finally, some discussion of the Veteran's June 2015 hearing before the undersigned is necessary. VA employees, including Board personnel, have two distinct duties when conducting hearings-the duty to explain fully the issue, and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam) (interpreting the provisions of 38 C.F.R. § 3.103(c) (2)).  During the June 2015 hearing, the undersigned clarified the relevant issue, and discussed elements of the claim that had not yet been substantiated.  The Veteran was asked about outstanding evidence that could substantiate the claim for service connection claim for a right elbow disability.  As noted in the Introduction, the Board remanded the Veteran's claim in September 2015 to provide the Veteran with an examination to determine the etiology of any diagnosed right elbow disability.  There has been no allegation of a failure to comply with Bryant duties.  Thus, the Bryant duties have been met.

In sum, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Legal Analysis

The Veteran seeks service connection for a right elbow disability.  After a brief discussion of the laws and regulations pertaining to service connection, the Board will analyze the claim. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases  are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  As the Veteran has not been diagnosed with a chronic disease during the appeal period, the presumption is not for application with respect to his claim for service connection for a right elbow disability.  Id.  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). However, as the evidence of record does not demonstrate that the Veteran has been diagnosed with a chronic disease under 3.309(a), service connection via the demonstration of continuity of symptomatology is not applicable in the present case.  Id.   

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.

The Board will deny the claim for service connection for a right elbow disability because the preponderance of the evidence of record is against a nexus between the currently diagnosed right elbow epicondylitis and radial tenosynitis and military service.

Turing to Shedden/Caluza element number one (1), evidence of a current disability, the Veteran has been diagnosed with radial styloid tenosynovitis and right elbow epicondylitis.  (See December 2015 VA elbow and forearm VA examination report and January 2016 AMC MO's opinion, respectively).  Thus, the Board finds that there is evidence of current right elbow disabilities and, thus, Shedden/Caluza element number one (1) has been met. 

Regarding Shedden/Caluza element number two (2), evidence of in-service disease or injury, the Veteran's service treatment records disclose that in late April 1992, the Veteran sustained injury to the top of his right forearm over the mid-radial shaft on a chain link.  The Veteran complained of numbness in the hand with movements.  X-rays of the right forearm were within normal limits.  The examining clinician entered an assessment of status-post trauma to the radius with neurapraxias. The Veteran's right arm was placed in a sling.  When the Veteran returned for a follow-up appointment two days later, there was no change in his condition.  An assessment of trauma to the right arm with neurapraxias was entered.  He was instructed to continue with his pain medication.  A May 1992 report shows that the Veteran's contusion to the right arm was found to have been resolving.  A May 1994 service separation examination report shows that the Veteran's upper extremities were evaluated as "normal."  On an accompanying Report of Medical History, the Veteran denied having had a "trick" shoulder or elbow.  Thus, as there is evidence of in-service treatment for the right forearm during service, Shedden element number two (2) has been met.

Finally, turning to Shedden/Caluza element number three (3), nexus to military service, the Board finds that the preponderance of the evidence of record is against a nexus between the Veteran's currently diagnosed right elbow disabilities and military service, to include the clinical findings of status-post trauma to the radius with neuropraxia.  There are several VA opinions that are against the claim.  

In February 2013, VA examined the Veteran to determine the exact etiology of his diagnosed epicondylitis and radial styloid tenosynovitis.  The February 2013 VA examiner opined, in essence, that the Veteran's treatment for radial styloid tenosynovitis and epicondylitis were at least as likely as not caused by post-service motorcycle accidents that were severe enough to result in concussions.  The VA examiner then maintained that the Veteran did not currently (then) have a right arm disability and that a February 2011 electromyography (EMG) of the right arm was "normal."  The Court has held that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claims adjudication.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, it appears that the February 2013 VA examiner's opinion was based, in part, on an inaccurate premise, namely that the Veteran did not currently have a right arm disability.  Thus, for the foregoing reason, the Board finds the February 2013 VA examination report to be inadequate for rating purposes.

Pursuant to the Board's September 2015 remand directives, VA examined the Veteran in December 2015.  After a review of the claims file, to include the service treatment records and physical evaluation of the Veteran, the VA examiner opined that it was less likely than not that the Veteran's currently (then) diagnosed right elbow disability, diagnosed as radial styloid tenosynovitis, was caused by an in-service event, illness or injury.  The VA examiner reasoned that while the Veteran's service treatment records documented an acute right forearm injury in 1992, there was no objective evidence of fracture.  The VA examiner also noted that that there was no documented evidence of a right forearm condition at separation from service or within one year of discharge, and no evidence of chronicity of the condition after discharge. In this regard, the VA examiner indicated that a July 2014  post-service medical record contained a finding of acute onset of right forearm pain.  Overall, the VA examiner concluded that there was no current objective evidence of right arm condition that was incurred in service or related to the remote injury that occurred therein.  (See December 2015 VA Forearm and Elbow examination report).

Other evidence against the claim includes January 2016 AMC MO's January 2016 opinion.  The AMC MO opined that it was less likely than not that the Veteran's claimed right epicondylitis was related to, caused and/or aggravated by the resolved 1992 in-service neurapraxia condition and/or any other service related events.  The AMC MO reasoned that this was due to lack of current medically-based, clinical evidence of related symptoms to the current claimed condition; strong evidence of in-service resolution of neurapraxia; and, a lack of anatomical and biomechanical evidence of a nexus between the current claimed condition and the resolved neurapraxia.  The AMC MO further reasoned that the Veteran's service treatment records showed that the 1992 right mid-radial forearm injury was consistent with an acute, self-limited and transient neurapraxia and contusion, which was clearly demonstrated in the series of medical visits and follow-up evaluations that revealed a resolution and return of sensation of his hand and arm over time.  In addition, and as discussed by the January 2016 VA AMC MO, a February 2011 EMG report was within normal limits without any evidence of an entrapment neuropathy of the right median and/or ulnar nerve.  

Regarding the Veteran's contentions that his right radial styloid tenosynovitis was related to the in-service neurapraxia, the January 2016 AMC MO maintained that medical and orthopaedic literature defined radial styloid tenosynovitis as "'an irritation of the tendons on the side of the thumb and the wrist."  (See January 2016 VA physician's opinion quoting, http://medicaldictionary.net/radial-styloid-tenosynovitis.html.)  As indicated by the AMC MO, according to the medical literature, radial styloid tenosynitis was often associated with repetitive motion of the hand and/or wrist motion, and that was there a lack of medically-based, clinical evidence to support a nexus between the Veteran's resolved neurapraxia (1992) and radial styloid tenosynovitis.  

Concerning the Veteran's contention that his diagnosed right epicondylitis was related to the in-service neuropraxia, the Janaury 2016 AMC MO opined that medial epicondylitis was defined as "'an overuse syndrome resulting in pain over the medial side of the elbow with radiation into the forearm.  The cause of this syndrome is considered to be repetitive resisted motions of wrist flexion and pronation, which lead to microtears and granulation tissue at the origin of the pronator teres and forearm flexors, particularly the flexor carpi radialis.'"  (See January 2016 VA physician's opinion quoting, in part, Harrison's Principles of Internal Medicine, 19th Edition:  Chapter 398: Periarticular Disorders of the Extremities).  

The AMC MO indicated that there was no objective, medically-based, clinical evidence to support a complaint, diagnosis, treatment, injury and/or event related to the "medi[]al" and/or lateral epicondylar region of the Veteran's right elbow during the December 2015 VA examination.  Specifically, the December 2015 VA examination report showed that the Veteran's muscle strength testing was normal (5/5), bilaterally.  In additon, x-rays of the right elbow, performed in August 2015, were normal for anatomical structures and soft tissue density.  There was no radiographic evidence of degenerative joint disease and/or traumatic arthritis.  Additionally, and as noted above a February 2011 electromyography (EMG) of the right upper extremity was normal.  (See AMC MO's Janaury 2016 opinion).

The Board finds the December 2015 VA and January 2016 VA examiners' and AMC MO's opinions to be competent, well-supported and essentially uncontroverted evidence against the claim. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  These opinions are also consistent with the evidence of record, namely the Veteran's service treatment records reflecting that the 1992 right mid-radial forearm injury was consistent with an acute, self-contusion, which was clearly demonstrated in the series of medical visits and follow-up evaluations that revealed a resolution and return of sensation of his hand and arm over time.   

The Board has considered the evidence discussed above and finds that the weight of the evidence is against the Veteran's claim for service connection for a chronic right elbow disability.  Although the Veteran's service treatment records show treatment for status-post trauma to the right radius with neurapraxias, this condition was shown to have resolved.  A May 1992 report shows that the Veteran's contusion to the right arm was found to have been resolving.  In fact, a May 1994 service separation examination report shows that the Veteran's upper extremities were evaluated as "normal."  Therefore, as the weight of the objective evidence is against a finding that the Veteran's right elbow disabilities had their onset during active duty or were related thereto, his claim must be denied.  As the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To the extent that the Veteran attempts to relate his current right elbow disabilities to his period of military service based on his own personal knowledge of medicine and his familiarity with his individual medical history, the Board first notes that he is not shown in the record to be a trained medical clinician.  Neither his military records nor his post-service records indicate that he possesses any formal medical training.  Although lay persons may be competent to provide opinions as to some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific questions in this case regarding the clinical existence and the nature and medical etiology of his chronic right elbow disability(ies) fall outside the realm of common knowledge of a lay person, the Veteran lacks the competence to present a valid medical diagnosis and provide a probative medical opinion linking any of these disabilities to his period of military service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons are not competent to diagnose internal medical conditions, such as a chronic right foot disability, which may be presented only by a trained physician or medical specialist in orthopedic medicine or podiatry.)  His statements and assertions in this regard, absent any supportive objective medical evidence, are, thus, not entitled to any probative weight. 


ORDER

Service connection for a right elbow disability is denied


REMAND

Although additional delay is regrettable, the claims for service connection for sleep apnea and an acquired psychiatric disability, to include mood and bipolar disorders, PTSD and depression, to include as secondary to sleep apnea, and an increased rating for residuals of status post fracture of the right nasal process must be remanded for additional development; specifically, to obtain an examination addressing the aggravation component of the Veteran's claim for service connection for sleep apnea as secondary to service-connected residuals of a nasal fracture; obtain private treatment records that are potentially relevant to his acquired psychiatric disability; and to have the AOJ issue an SSOC that addresses the issue of entitlement to an increased rating in excess of 10 percent for the Veteran's migraines, including on an extraschedular basis.  The Board will discuss each reason for remand separately below.  

A. VA Addendum Opinion-Service Connection for Sleep Apnea

In its September 2015 remand, the Board, in part, requested that the AOJ obtain an addendum opinion from the November 2012 examiner that addressed the aggravation component of the Veteran's claim for service connection for sleep apnea to include as secondary to service-connected status-post fracture of the right nasal process.  A review of the November 2012 addendum reflects in addressing the aggravation component of the claim, the examiner addressed the theory of aggravation of a preexisting disability and not whether the Veteran's sleep apnea had been permanently aggravated by the service-connected residuals of a nasal fracture.  As such, the November 2012 addendum opinion is inadequate in addressing the aggravation component of the claim and a new examination is necessary.

B. Private Treatment Records-Acquired Psychiatric Disorder Claim.

Mayo Health System Patient Itinerary Reports reflect that the Veteran was slated for psychiatric appointments on February 29, 2016 and March 22, 2016.  (See Mayo Health System Patient Itinerary Reports, labeled as Medical Treatment-Non-Government Facility and received into the electronic record on February 19, 2016 and March 3, 2016, respectively).  The Veteran requested that these records be obtained and submitted to his representative.  While an April 25, 2016 report has recently been added to the record, the February and March 2016 reports have not been obtained and incorporated with the Veteran's electronic record.  As the outstanding February and March 2016 treatment notes might contain information as to the etiology of the Veteran's psychiatric disorder(s), to include depression, PTSD and mood and bipolar disorders, they should be secured on remand.  38 C.F.R. § 3.159(c)(1) (2015).


C. Issuance of an SSOC-Increased Rating Claim

By a January 2016 rating action, the RO granted an increased 10 percent rating to the service-connected residuals of a status-post fracture of the right nasal process.  In its analysis of the claim, the RO indicated that "This is the highest schedular evaluation allowed under the law for deviated septum.  This rating decision represents a fully favorable and final determination of this issue on appeal. As such, this issue is considered resolved in full."  Although the RO characterized this as a full grant, the Board finds this not to be accurate, particularly when the rating decision indicated it was subject to further evaluation and there was no discussion or consideration of a higher rating on an extraschedular basis. Accordingly, the Board finds the issue is still on appeal; however, an SSOC that addresses the increased rating claim has not been issued.  As such, remand is required.  38 C.F.R. § 19.31 (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he state whether or not he has received any VA, non-VA, or other medical treatment for his acquired psychiatric disorder, to include depression, PTSD and bipolar disorder, that is not currently of record, to specifically include psychiatric appointments on February 29, 2016 and March 22, 2016, through Mayo Health System.   The Veteran should be provided with the necessary medical authorizations for the release of any non-VA treatment records not currently of record.  If such records are unavailable, the RO must document the steps that were taken to obtain these records and notify the Veteran and his representative and provide them an opportunity to provide the records.

2.  Schedule the Veteran for an examination to determine the nature and etiology of his sleep apnea disorder.  The entire electronic record and a copy of the Board remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that pertinent records in the electronic record were reviewed in conjunction with the examination. 
   
a. The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current sleep apnea has been aggravated by the Veteran's service-connected residuals of a status-post fracture of the right nasal process. 
   
 If the examiner determines that the sleep apnea is aggravated by the service-connected residuals of a status-post fracture of the right nasal process, the examiner should report the baseline level of severity of the nonservice-connected sleep apnea prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected sleep apnea is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.
   
Any opinion provided must include an explanation of the basis for the opinion.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
   
b. If and only if the Veteran's sleep apnea is found to have been aggravated by the service-connected residuals of a status-post fracture of the right nasal process, should the examiner determine whether it is at least as likely as not (50 percent or greater probability) that any acquired psychiatric disorder has been caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by the sleep apnea. 
   
If aggravation of any psychiatric disorder by the sleep apnea is found to exist, the examiner should provide an assessment, if possible, of the baseline level of impairment of the acquired psychiatric disorder prior to aggravation, and then provide a quantification, if possible, of the level of additional impairment above and beyond this baseline level imposed by the sleep apnea.  If it is not possible to provide such an assessment, the examiner must provide the reasons for his or her finding.
 
 c. The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  It is requested that the examiner consider and reconcile any additional opinions of record or any contradictory evidence regarding the above.  If the examiner is unable to provide an opinion without resort to mere speculation, he or she should so indicate and explain why an opinion cannot be rendered.

3.  Readjudicate the issues of service connection for sleep apnea, to include as secondary to service-connected residuals of a status-post fracture of the right nasal process, an acquired psychiatric disorder, to include depression, bipolar and mood disorders and PTSD, to include as secondary to sleep apnea, and in increased rating for residuals of status post fracture of the right nasal process, to include on an extra-schedular basis.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


